June 9, 1955


        Hon.‘Archie  S. McDonald               Opinion No.       S-158
        County Attorney
        Moore   County                         Re:   Exemption     of water well
        Dumas, Texas                                 drilling motor vehicles from
                                                     registration    under Article
                                                     6675a-2,    V.C.S., and from
                                                     the sales tax levied by Arti-
        Dear Mr.    McDonald:                        cle 7047k, V. C. S.

                    We re’fer to your request for an opinion as to whether the
        motor vehicle retail sales tax as provided in Article     7047k, Vernon’s
        Civil Statutes, should be collected on a motor vehicle on which is
        mounted machinery       used solely for the purpose of drilling water wells,
.’ ‘,
        or is a unit in itself.   You further inquire as to whether or not the
        owner of such vehicles may register       them even though Article 66758-2,
        k. c. s., specifically   exempts such vehicles from registration,

                    Section 2(c) of Article 7047k defines “motor          vehicle”   for the
        purposes   of taxation under the statute as follows:

                     “The term “motor vehicle’ as used in this Act shall
                mean every self-propelled     vehicle in or by which any per-
                son or property is or may be transported         upon a public
                highway, including trailers    and semitrailers,     but shall
                not mean any device moved only by human power or used
                exclusively  upon stationary   rails or tracks and shall not
                include farm machinery or farm trailers        or road building
                machinery   or any self-propelled    vehicle used exclusively
                to move any of the three immediately       preceding vehicles.”

                    It is our opinion that a motor vehicle upon which is mounted
        machinery    used solely for the purpose of drilling water wells would be
        included in the above definition of a motor vehicle and, therefore,  sub-
        ject to the tax under Article  7047k.

                     Section 5 of Article   7047k,   providing    for collection   of the tax,
        reads   in part as follows:

                     “The taxes levied in this Article shall be collected
                by the Assessor  and Collector  of Taxes of the county ln
                which any such motor vehicle is first registered    or first



        :.,
 Hon. Archie   S. McDonald,    Page 2   (Opinion    No. S-158)



        transferred  after such a sale; the Tax Collector  shall re-
        fuse to accept for registration  or for transfer any motor
        vehicle until the tax thereon is paid.”

              It is therefore our opinion that such vehicles would be subject
‘:to the motor vehicle retail sales tax under Article      7047k.   However, al-
  though such vehicles:‘are    not prohibited from registration,    they are speci-
  fically exempt from’registration      under the provisions   of Article 6675a-2
  when used exclusively     for the purpose of drilling ,water wells and operated
  or moved only temporarily       upon the highways.

                                     SUMMARY

               A motor vehicle on which is mounted machinery         used solely
 for the purpose of drilling water wells, and which is a unit in itself, is
 subject to the motor vehicle retail sales tax under Article        7047k. V,C.S.
 However,     such vehicles,    although not prohibited from registration,     are
 specifically   exempt from registration      under Article 6675a-2,   V.C.S.,
 when used exclusively       for the purpose of drilling water wells, and oper-
 ated or moved only temporarily         upon the highways.

                                            Yours    very   truly,


 APPROVED:                                 JOHN BEN SHEPPERD
                                           Attorney General
 L. P. Lollar
 Taxation Division

 John Reeves
 Reviewer

 J. A. Amis,   Jr.
 Reviewer

 Robert S. Trotti
 First Assistant

 John Ben Shepperd
 Attorney General

 LWG:rn